PER CURIAM.
Epitomized Opinion
In the court below, Smalley brought action on a cognovite note, against Frischley, and judgment was taken and rendered by confession, for $5,000. During the same term a motion was made that judgment be suspended, until defendant could put iri his defense. At the trial of th_e action after the defense *833had been filed, the jury found for the defendant, and a motion for a new trial was made and overruled, and judgment entered upon the verdict, to reverse which this case was filed. The Court of Appeals held:
Attorneys — Fred M. Bruml, for Smalley; Sam B. Fitzsimmons, for Frischley.
That the verdict was contrary to the evidence and not supported by sufficient evidence, and reversed and remanded the case to the Common Pleas for further proceedings.